Citation Nr: 1750474	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.

2. Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.

3. Entitlement to service connection for degenerative joint disease of the right knee.

4. Entitlement to a disability rating in excess of 20 percent for postoperative removal of the left lateral meniscus with secondary degenerative joint disease (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, D.M.


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional medical evidence with a waiver of RO review.

The issues of service connection for a lumbar spine disability and a higher rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed January 1983 Board decision denied service connection for a back disability based on a finding that there was no diagnosed disability.

2. Evidence received since the January 1983 Board decision includes medical evidence of a diagnosed back disability; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3. The probative evidence establishes that the Veteran's degenerative joint disease of the right knee is related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a lumbar spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2016).

2. Service connection for degenerative joint disease of the right knee is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to these claims.

Lumbar Spine Disability

The Veteran's original claim of entitlement to service connection for a back condition was denied in October 1977 on the basis that there was no diagnosed back disability.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016).  The Veteran's claim was again denied in May 1981.  The Veteran appealed the denial to the Board, which denied the claim in January 1983 due to no diagnosed disability.  The decision became final because the Veteran did not initiate an appeal to the United States Court of Appeals for Veterans Claims (Court).  Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200 20.1100, 20.1103, 20.1104 (2016).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the June 2010 claim to reopen the claim for service connection, the Veteran submitted medical evidence that reflects a diagnosed back disability.  As this occurred after the final January 1983 Board decision and relates to the lacking element of a diagnosed disability, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for a lumbar spine disability is reopened.

Right Knee Disability

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he has a right knee disability that is related to service, or to his service-connected left knee disability.

A review of his service medical records does not reflect right knee complaints.  His April 1977 Report of Medical Examination at separation does not reflect a right knee disability.  However, post-service medical records confirm a current right knee disability.

On March 2011 VA examination, the examiner stated that while he could not estimate the potential effect the Veteran's left knee disability had on his right knee, it was "certainly more likely than not that a limp would exacerbate to some degree the normal wear and tear sustained" by the right knee joint.

A June 2011 VA opinion noted that all of the Veteran's knee problems during service involved his left knee, and that degenerative joint disease of the right knee was not related to the service-connected left knee disability.  The examiner did not provide a rationale for this opinion; therefore, the Board gives it little probative weight.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a right knee disability.  In summary, the Veteran currently has a diagnosed right knee disability.  The most probative evidence of record, the March 2011 examiner's opinion and lay statements, attributes the right knee disability, to some degree, to the service-connected left knee disability.  As such, the Board grants the benefits sought.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.

Entitlement to service connection for degenerative joint disease of the right knee is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

During his hearing, the Veteran testified to worsened symptoms of his left knee disability than his most recent March 2011 VA examination reflects.  Given this, a new VA examination is needed to determine the current severity of his service-connected left knee disability.

As well, a new opinion is needed with respect to the Veteran's lumbar spine disability.  While the March 2011 VA examiner opined that it was less likely than not that the lumbar spine disability was "caused in any way" by the service-connected left knee disability, an opinion must be obtained regarding aggravation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the left knee disability and lumbar spine disability on appeal.

2. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected left knee disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's postoperative removal of the left lateral meniscus with secondary degenerative joint disease, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left knee and the paired right knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

4. After completing directive (1), the AOJ should return obtain an addendum opinion regarding the nature, extent and etiology of the Veteran's current degenerative disc disease and degenerative joint disease of the lumbar spine.  The need for additional examination is at the discretion of the clinician providing the opinion.  Access to the claims file should be provided and the report should indicate review of the record.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has degenerative disc disease and degenerative joint disease of the lumbar spine related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has degenerative disc disease and degenerative joint disease of the lumbar spine that is proximately due to his service-connected bilateral knee disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has degenerative disc disease and degenerative joint disease of the lumbar spine that has been aggravated by his service-connected bilateral knee disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


